NO. 12-01-00269-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


DUDLEY HICKMAN,§
	APPEAL FROM THE 114TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




PER CURIAM
 Dudley Hickman appeals his conviction for driving while intoxicated.  Appellant pleaded
guilty and received probation.  Later after the State moved to revoke probation, he entered a plea of
true to several of the allegations contained in the motion to revoke.  The trial court revoked
Appellant's probation and assessed punishment at ten years of imprisonment and a $5,000.00 fine.
	Appellant's court-appointed attorney filed a brief in which he concludes the appeal is wholly
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).  The brief presents a professional evaluation of the
record showing why, in effect, there are no arguable grounds to advance.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).  Counsel delivered a copy of the brief to Appellant. 
We advised Appellant he has a right to file a pro se response.  Appellant, however, did not file a pro
se response.
	We have reviewed the record and counsel's brief.  We agree the appeal is frivolous and
without merit.  We find nothing in the record that might arguably support the appeal.
	We affirm the trial court's judgment and grant counsel's motion to withdraw.
Opinion delivered June 28, 2002.
Panel consisted of Worthen, J., and Griffith, J.

DO NOT PUBLISH